Case 2:20-bk-50853   Doc 1   Filed 05/08/20 Entered 05/08/20 11:01:41   Desc Main
                             Document      Page 1 of 5
Case 2:20-bk-50853   Doc 1   Filed 05/08/20 Entered 05/08/20 11:01:41   Desc Main
                             Document      Page 2 of 5
Case 2:20-bk-50853   Doc 1   Filed 05/08/20 Entered 05/08/20 11:01:41   Desc Main
                             Document      Page 3 of 5
Case 2:20-bk-50853   Doc 1   Filed 05/08/20 Entered 05/08/20 11:01:41   Desc Main
                             Document      Page 4 of 5
Case 2:20-bk-50853   Doc 1   Filed 05/08/20 Entered 05/08/20 11:01:41   Desc Main
                             Document      Page 5 of 5
